IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00159-CV

                    IN THE INTEREST OF J.W., A CHILD,



                           From the 18th District Court
                             Johnson County, Texas
                           Trial Court No. D200905258


                          MEMORANDUM OPINION


       We abated this appeal for a hearing in the trial court to determine, among other

things, if Appellant had abandoned this appeal. The hearing was held on January 31,

2011, and the reporter’s record from the hearing reflects that Appellant did not attend

the hearing. The trial court entered an order finding that Appellant has abandoned this

appeal.

       In a letter dated February 15, 2011, the Clerk of this Court notified Appellant

that, unless he filed a response showing grounds for continuing this appeal within ten

days, this appeal would be dismissed for want of prosecution. Appellant has not

responded. Accordingly, we dismiss this appeal for want of prosecution. See TEX. R.

APP. P. 42.3(b).
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 16, 2011
[CV06]




In the Interest of J.W., a Child                            Page 2